Citation Nr: 1609481	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for joint pain

2.  Entitlement to service connection for sleep apnea

3.  Entitlement to service connection for right ear hearing loss

4.  Entitlement to service connection for a right ear drum problem.

5.  Entitlement to service connection for injured left jaw with arthritis

6.  Entitlement to service connection for cervical spondylosis deformans.
 
7.  Entitlement to service connection for left shoulder tendonitis.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

9.  Whether new and material evidence was received to reopen a claim for service connection for right shoulder degenerative joint disease, and if so, whether service connection for that disorder is warranted.

10.  Whether new and material evidence was received to reopen a claim for service connection for headaches, to include as an undiagnosed illness due to service in the Persian Gulf and/or as secondary to residuals of left tympanometry, and if so, whether service connection for that disability is warranted.

11.  Entitlement to an effective date earlier than March 20, 2014 for service connection for left ear hearing loss.

12.  Entitlement to a compensable initial disability rating for left ear hearing loss.

13.  Entitlement to an effective date earlier than March 20, 2014 for service connection for tinnitus.

14.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

15.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

16.  Entitlement to an effective date earlier than May 29, 2014 for service connection for left lower extremity radiculopathy.

17.  Entitlement to an increased disability rating for low back strain, status-post tailbone injury with coccydynia and bilateral sacroiliitis, S1 joint dysfunction, rated currently as 20 percent disabling.

18.  Entitlement to an increased disability rating for bilateral flat feet (pes planus), rated as 10 percent disabling prior to March 20, 2014.

19.  Entitlement to an increased disability rating for bilateral flat feet (pes planus), rated as 50 percent disabling from March 20, 2014.
REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 through September 1995, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013, June 2014, and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran has perfected timely appeals of those decisions.

The issues of the Veteran's entitlement to service connection for right knee arthritis and left knee arthritis have been raised by the record in a September 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of the Veteran's entitlement to service connection for joint pain, sleep apnea, right ear hearing loss, right ear drum problem, injured left jaw with arthritis, left shoulder tendonitis, an acquired psychiatric disorder to include depression, right shoulder degenerative joint disease, and headaches; entitlement to an earlier effective date than March 20, 2014 for service connection for left ear hearing loss; an earlier effective date than March 20, 2014 for service connection for tinnitus; an effective date earlier than May 29, 2014 for service connection for left lower extremity radiculopathy; entitlement to a compensable initial disability rating for left ear hearing loss; entitlement to an initial disability rating in excess of 10 percent for tinnitus; entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy; entitlement to an increased disability rating for low back strain, status-post tailbone injury with coccydynia and bilateral sacroiliitis, SI joint dysfunction, rated as 20 percent disabling; and, entitlement to an increased disability rating for bilateral flat feet, rated as 10 percent disabling prior to March 20, 2014 and as 50 percent disability from March 20, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's most recent petition to reopen her claim for service connection for headaches was denied in a June 2004 rating decision; she did not appeal that decision.

2.  The Veteran's current petition to reopen her claim for service connection for headaches was received in May 2012.

3.  The evidence associated with the claims file since the RO's June 2004 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether her headaches are related etiologically to her active duty service.

4.  The Veteran's original claim for service connection for right shoulder tendonitis was received in September 2010 and denied in a November 2011 rating decision; the Veteran did not appeal that denial.

5.  The Veteran's current petition to reopen her claim for service connection for right shoulder tendonitis was received in June 2012.

6.  The evidence associated with the claims file since the RO's November 2011 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether her right shoulder tendonitis is related etiologically to her active duty service.

7.  The Veteran has diagnosed and radiologically confirmed cervical spine spondylosis deformans that was not sustained during active duty service, did not result from an injury or illness sustained by the Veteran during her active duty service, and also, is not related to environmental hazards and conditions during her service in the Southwest Asia Theater of Operations.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's June 2004 rating decision is new and material, and the Veteran's claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).

2.  The additional evidence associated with the claims file since the RO's November 2011 rating decision is new and material, and the Veteran's claim for service connection for right shoulder tendonitis is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for cervical spondylosis deformans are not met and may not be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a petition to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given the favorable action taken below with regard to reopening the Veteran's claims for service connection for right shoulder degenerative joint disease and for headaches, the Board finds that any deficiency in notice or assistance with regard to those issues cannot be prejudicial.

In relation to the issue of the Veteran's entitlement to service connection for cervical spondylosis deformans, a pre-rating January 2013 letter notified the Veteran of the information and evidence needed to substantiate her claim.  Consistent with Dingess, the letter also notified the Veteran of the process by which VA assigns effective dates and disability ratings for newly service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's July 2013 rating decision.

VCAA notice provided to the Veteran as to the issues decided herein is legally sufficient.  Hence, VA's duty to notify has been satisfied.

VA also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, lay statements, VA treatment records, and identified and pertinent private treatment records have been associated with the claims file.  The Veteran was afforded VA examinations of her neck, back, and lower extremities in July 2013 and May 2014.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of her claimed cervical spondylosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	A.  Reopening Service Connection for Right Shoulder

The Veteran's original claim for service connection for right shoulder degenerative joint disease was denied in a November 2011 rating decision, on the basis that the evidence available at that time did not show that the Veteran's right shoulder disorder was related in any way to her active duty service.  The Veteran did not appeal that decision.  Accordingly, the RO's November 2011 denial is final.  38 U.S.C.A. § 7105(c).  In June 2012, VA received the Veteran's petition to reopen his claim.  That petition is the subject of this appeal.

At the time of the final November 2011 denial, the evidentiary record consisted of lay assertions raised in the Veteran's September 2010 claim; service treatment records; private physical therapy records from Georgialina Physical Therapy dated from August through December 2010; records from treatment at Eisenhower Army Medical Center from September 2002 through March 2004; and, reports from various unrelated VA examinations conducted in April 1996, November 1996, February 1998, October 2002, September 2003, and November 2010.  Since that time, the record has been augmented by additional lay assertions raised in claims submissions received since November 2011; records for VA treatment received by the Veteran from December 2003 through December 2015; and, a July 2013 VA examination of the Veteran's shoulder.

In sum, the VA treatment records that were available at the time of the November 2011 denial showed that the Veteran had right shoulder tendonitis and acromioclavicular joint pain which was treated in private physical therapy from August through December of 2010.  Those records, however, did not contain any opinions relating the Veteran's right shoulder condition to her active duty service. Indeed, the service treatment records that were available at that time were silent for any right shoulder-related complaints, treatment, or diagnoses.  Moreover, the Veteran did not assert any specific theories as to how her claimed right shoulder condition might have been related to her active duty service.

The records received since the November 2011 denial includes new assertions from the Veteran, raised in claims submissions, that her shoulder problems are attributable to wear sustained during service from carrying duffle bags, rifles, and other loads.  In a duplicative claim received in March 2014, the Veteran alleged further that she began experiencing right shoulder pain in 1995 and was treated during service while stationed at Fort Stewart and/or Fort Hood.  Based on the Veteran's assertions, she was afforded a VA examination of her right shoulder in July 2013, which confirmed radiologically that the Veteran has right shoulder degenerative joint disease, a right biceps tendon tear, and tendinopathy.

Overall, the newly received evidence raises the possibility that the Veteran has a right shoulder condition that was sustained during her active duty service.  Accordingly, the Board finds that new and material evidence has been received and the low threshold necessary to reopen her claim for service connection for right shoulder degenerative joint disease is met.  Hence, the Veteran's claim for service connection for right shoulder degenerative joint disease is reopened and will next be addressed by the Board on a de novo basis in the Remand below.

	B.  Reopening Service Connection for Headaches

The Veteran's original claim for service connection for headaches, claimed as being due to an undiagnosed illness resulting from service in the Persian Gulf, was received in December 1996.  That claim was denied in separate rating decisions issued in January 1998 and March 1999 by the Atlanta RO on the bases that the evidence showed that the Veteran's headaches pre-existed her enlistment into service, but were not shown as having been aggravated beyond its natural progression by her active duty service.

Since that time, the Veteran has sought to reopen her claim for service connection for headaches on multiple occasions, including in an August 2003 petition.  That petition was denied in a June 2004 rating decision issued by the RO in St. Petersburg, Florida, on the ongoing basis that the evidence available at that time still did not show a relationship between the Veteran's headaches and her active duty service.  The Veteran did not appeal the June 2004 denial; hence, that decision is final.  38 U.S.C.A. § 7105(c).

The pending petition to reopen the Veteran's claim for service connection for headaches was received in May 2012.  A July 2013 rating decision issued by the Atlanta RO denied that petition and that denial is the now the subject of this appeal.

At the time of June 2004 denial, the record included the Veteran's lay assertions that her headaches were symptoms of an undiagnosed illness sustained as a result of her service in the Persian Gulf; service treatment records; private physical therapy records from Georgialina Physical Therapy dated from August through December 2010; records from treatment at Eisenhower Army Medical Center from September 2002 through March 2004; and, reports from various unrelated VA examinations conducted in April 1996, November 1996, February 1998, October 2002, September 2003.  Since that time, the record has been augmented by new assertions from the Veteran that she treated her headaches during service in Greece in 1981 and at Fort Bragg in 1990.  The Veteran was also afforded a VA examination of her headaches in July 2013.  

In sum, the newly received evidence suggests that the Veteran has had ongoing headaches that date back to her period of active duty service.  Accordingly, the Board finds that new and material evidence has been received and the low threshold necessary to reopen her claim for service connection for headaches is also met.  The Veteran's claim for service connection for headaches, to include as an undiagnosed illness due to service in the Persian Gulf and/or as secondary to residuals of left tympanometry, is reopened and will next be addressed by the Board on a de novo basis in the Remand below.

II.  Service Connection for Cervical Spondylosis Deformans

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In her May 2012 claim, the Veteran alleges that she has symptoms in her neck that may be manifestations of an undiagnosed illness sustained during service in the Persian Gulf.  In a February 2013 lay statement, the Veteran alleges alternatively that her current neck problems may be attributable to wear sustained during service from carrying rifles, duffle bags, and other loads.

The Veteran's DD Form 214 documents that the Veteran has had service in the Persian Gulf.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2013)). 

Section 3.317 identifies three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An "undiagnosed illness" is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  A "medically unexplained chronic multisymptom illness" is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).

Here, as discussed fully below, the Veteran's claimed disability is explained by a clear etiology and diagnosis.  The record reflects that her symptoms are attributed to her C6-7 spondylosis deformans.  As such, service connection for the Veteran's claimed cervical spine disability cannot be granted pursuant to 38 C.F.R. § 3.317 on the basis that it is an undiagnosed illness or medically unexplained chronic multisymptom illness related to Persian Gulf service. 

Turning to the question of whether service connection may be warranted under 38 C.F.R. § 3.303, the Board observes that the service treatment records reflect no subjectively reported complaints, treatment, objectively observed findings, or diagnoses related to any neck or cervical spine problems.  Repeated medical examinations performed over the course of the Veteran's active duty service revealed grossly normal findings of the head, face, and neck and of the spine.  In sum, there is simply no evidence in the record that the Veteran had any injuries or illnesses or experienced any symptoms related to her neck or cervical spine during her active duty service.

Post-service treatment records indicate that the Veteran's cervical spine condition was first noted in x-rays performed during VA treatment in June 2013.  Those studies revealed findings that were consistent with C6-7 spondylosis deformans.

In July 2013, the Veteran was afforded a VA examination of her cervical spine.  At that time, she reported for that she had actually developed neck pain during her active duty service and attributed her symptoms to "carrying all those sand bags."  She stated that she was experiencing ongoing neck pain and stiffness.

A physical examination of the cervical spine revealed diminished cervical spine motion.  Neurological tests revealed diminished muscle strength in the right upper extremity.  Reflexes were hypoactive in both upper extremities.  The June 2013 x-ray studies were reviewed and confirmed as showing spondylosis deformans.  The examiner opined, however, that the Veteran's cervical spine condition is less likely as not caused by or secondary to active duty service, including exposure to environmental hazards during Persian Gulf service.

The evidence shows that the Veteran did not sustain a neck or cervical spine injury, or experience neck or cervical spine symptoms during her active duty service.  Although the Board is aware of the Veteran's assertions, made during her VA examination, that she began having neck problems during her active duty service, those assertions are not credible and are therefore not entitled to probative weight.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (concerning a dislocated shoulder).

The Veteran is certainly competent to report the onset, duration, and quality of her observed cervical spine symptoms.  As such, she is competent to assert that she has had chronic symptoms in her neck dating back to her period of active duty service.  

The Board finds, however, that the Veteran's assertions concerning the onset of her neck symptoms during service and chronicity of such symptoms since that time are not credible.  In that regard, neither the in-service clinical treatment notes nor the reports for repeated physical examinations conducted during service make any reference to any subjectively reported neck symptoms or objectively observed neck or cervical spine findings.  There is no indication in the service treatment record of any neck or cervical spine-related diagnoses; nor is there any record of any in-service radiological cervical spine findings.  Certainly, the Board may expect that any subjective complaints, objective findings of abnormalities, or treatment related to a neck or cervical spine condition during service would be memorialized in the service treatment records.  Under the circumstances, the absence of any notation in the service treatment records of any neck or cervical spine-related problems would appear to be inconsistent with the Veteran's assertions of chronicity since service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In conjunction with the absence of noted neck or cervical spine problems during service, the post-service records do not indicate any subjectively reported neck complaints or objectively observed neck findings until the June 2013 x-ray studies which first revealed cervical spondylosis deformans.  Under the circumstances, the Board finds that the Veteran's assertions of in-service onset of neck symptoms and subsequent continuity are not consistent with the facts shown in the record.  As such, the Board does not assign the Veteran's assertions any probative weight.

The Board notes that the July 2013 VA examiner does not address in the provided rationale the Veteran's assertions concerning continuity.  Regardless, where the Board finds that the Veteran's assertions in that regard are not credible and therefore are not probative, the examiner's omission in that regard does not render his opinion incomplete.  Rather, the examiner's findings and conclusions appear to be consistent with the other facts in the record, to include the Veteran's documented medical history, facts ascertained from interview of the Veteran during the examination, and clinical findings from the examination.  Under the circumstances, the Board is inclined to assign significantly greater probative weight to the July 2013 VA examiner's conclusions than the Veteran's assertions concerning in-service onset and subsequent continuity of neck-related symptoms.

The preponderance of the evidence is against the Veteran's claim of service connection for cervical spondylosis deformans.  Accordingly, this appeal must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for right shoulder tendonitis is reopened.

New and material evidence has been received, and the Veteran's previously denied claim for service connection for headaches, to include as undiagnosed illness due to service in the Persian Gulf and/or as secondary to residuals of left tympanometry, is reopened.

Service connection for cervical spondylosis deformans is denied.


REMAND

Issuance of Statement of the Case

The Atlanta RO's June 2014 rating decision denied the Veteran's claim for an increased disability rating for low back strain, status-post tailbone injury with coccydonia and bilateral sacroiliitis, S1 joint dysfunction, rated 20 percent disabling; but granted service connection for associated left lower extremity radiculopathy, with a 10 percent initial disability rating, effective from May 29, 2014.  In a Notice of Disagreement timely received in April 2015, the Veteran asserted disagreement with the RO's denial of a higher disability rating for her low back disability, and also, asserted entitlement to an earlier effective date for service connection for left lower extremity radiculopathy and a higher initial disability rating for that disability.  To date, the Veteran has yet to be provided a Statement of the Case (SOC) addressing the foregoing issues.

In regard to the issues concerning the Veteran's entitlement to service connection for joint pain, sleep apnea, right ear hearing loss, right ear drum problem, injured left jaw with arthritis, an acquired psychiatric disorder to include depression; an effective date earlier than March 20, 2014 for service connection for left ear hearing loss; an effective date earlier than March 20, 2014 for service connection for tinnitus; entitlement to a compensable initial disability rating for left ear hearing loss; entitlement to an initial disability rating in excess of 10 percent for tinnitus; entitlement to an increased disability rating for bilateral flat feet (pes planus), rated as 10 percent disabling prior to March 20, 2014; and, entitlement to an increased disability rating for bilateral flat feet (pes planus), rated as 50 percent disabling from March 20, 2014, those issue were addressed unfavorably to the Veteran in a May 2015 rating decision issued by the Atlanta RO.  The Veteran subsequently preserved her right to appeal those issues by filing a timely Notice of Disagreement in September 2015.  Despite the same, she also has yet to be provided a SOC addressing those issues.

In instances where the Veteran has filed a timely NOD and VA has not issued an SOC addressing the issues preserved for appeal in the NOD, the Board is required to remand the issue to the AOJ so that the issues being sought for appeal may be readjudicated by the AOJ, and if the RO's disposition remains unfavorable, so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, on remand, the AOJ should readjudicate the issues listed above, and for each issue adjudicated unfavorably, provide the Veteran with an SOC as to that issue.

Left Shoulder Disability

Concerning the issue of the Veteran's entitlement to service connection for left shoulder tendonitis, the service treatment records show that the Veteran was treated during service in February 1994 for left shoulder "soft tissue injuries."  Those records show that she was placed on physical profile with limitations of no overhead work.  In her claims submissions, the Veteran alleges having ongoing left shoulder problems that date back to her period of active duty service.  During a July 2013 VA examination, the examiner diagnosed left shoulder tendonitis.  Although the examiner opined that the Veteran's left shoulder tendonitis is less likely as not caused by or secondary to an injury or illness sustained by the Veteran during service, the examiner provided no rationale for the stated opinion.  In that regard, the examiner did not address the Veteran's in-service injury and treatment or the Veteran's lay assertions of having continuous left shoulder problems since service.  In the absence of such rationale, it is unclear as to whether the examiner considered those factors, and if so, the extent to which they impacted the provided opinion.

For the foregoing reasons, the July 2013 VA left shoulder examination is incomplete.  Accordingly, the Veteran should be afforded a new examination of her left shoulder at this time to determine the nature and etiology of any left shoulder disability.  38 C.F.R. § 3.159(c)(4).

Right Shoulder Disability

Having reopened the issue of the Veteran's entitlement to service connection for right shoulder degenerative disease, the Board finds that additional development as to that issue is also necessary.  In her claims submissions, the Veteran alleges that she has had ongoing shoulder problems since active duty service.  She attributes those problems to wear sustained during service form carrying rifles, duffle bags, and other heavy loads.  During the July 2013 VA examination, the examiner also diagnosed right shoulder degenerative joint disease, biceps tendon tear, and tendinopathy; however, provided no opinion as to the origin or cause of the diagnosed disorders.

In the absence of an opinion as to the origin or cause of the Veteran's right shoulder condition, the July 2013 VA right shoulder examination is also incomplete.  The Veteran should also be afforded a new VA examination of her right shoulder.  38 C.F.R. § 3.159(c)(4).

Headache Disability

Having also reopened the issue of the Veteran's entitlement to service connection for headaches, to include as an undiagnosed illness due to service in the Persian Gulf and/or as secondary to residuals of left tympanometry, the Board is of the opinion that additional development of that issue is also required.  Service treatment records show that the Veteran was treated during service for apparent tension headaches in August 1994.  In a March 2014 duplicative claim, she appears to suggest that her headaches have been continuous since her active duty service.  During the July 2013 VA examination, the examiner did not provide a precise diagnosis in relation to the Veteran's headaches.  Moreover, although the examiner opined that the Veteran's headaches are not secondary to environmental conditions during the Veteran's Persian Gulf service, and also, was not worsened by her left tympanoplasty, the examiner provided no opinion as to whether the headaches began during her active duty service, or otherwise, are related to the in-service tension headaches.

Again, in the absence of the foregoing opinions and discussion, the July 2013 VA examination of the Veteran's headaches is also incomplete.  The Veteran should also be arranged to undergo a new VA examination of her headaches at this time.  38 C.F.R. § 3.159(c)(4).

Updated Treatment Records

Prior to arranging the examinations ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment since December 2015.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims for service connection for service connection for joint pain, sleep apnea, right ear hearing loss, right ear drum problem, injured left jaw with arthritis, an acquired psychiatric disorder to include depression; an effective date earlier than March 20, 2014 for service connection for left ear hearing loss; an effective date earlier than March 20, 2014 for service connection for tinnitus; an effective date earlier than May 29, 2014 for service connection for left lower extremity radiculopathy; a compensable initial disability rating for left ear hearing loss; an initial disability rating in excess of 10 percent for tinnitus; an initial disability rating in excess of 10 percent for left lower extremity radiculopathy; an increased disability rating for bilateral flat feet (pes planus), rated as 10 percent disabling prior to March 20, 2014; an increased disability rating for low back strain, status-post tailbone injury with coccydonia and bilateral sacroiliitis, S1 joint dysfunction, rated 20 percent disabling; and, an increased disability rating for bilateral flat feet (pes planus), rated as 50 percent disabling from March 20, 2014, should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a SOC and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board concerning any of the above issues.  38 C.F.R. § 20.302(b) (2015).

2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the issue(s) should be returned to the Board for further appellate review.

3.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for left shoulder tendonitis; right shoulder degenerative joint disease; and, headaches, to include as an undiagnosed illness due to service in the Persian Gulf and/or as secondary to residuals of left tympanometry.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging her to undergo new VA examinations of her shoulders and headaches to determine the nature of those disorders, and, whether those disorders are related to her active duty service.  The Veteran should be advised that it remains her responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of her claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment since December 2015.
 
4.  Obtain the records for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
5.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of her shoulders, to be performed by an appropriate examiner, to determine the nature and etiology of any diagnosed shoulder conditions.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note that the Veteran was treated during service in February 1994 for a traumatic left shoulder injury.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide diagnoses with respect to the claimed right and left shoulder disorders.  For each diagnosed disorder, the examiner should also provide opinions as to the following medical questions:

	(a) is it at least as likely as not (i.e., at least a 50 	percent probability) that the diagnosed disorder was 	incurred during the Veteran's active duty service?

	(b) is it at least as likely as not that the diagnosed 	disorder resulted from an injury or illness that 	occurred during the Veteran's active duty service?

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

6.  The Veteran should also be afforded a VA examination of her headaches, to be performed by an appropriate examiner, to determine the nature of her headaches and to determine whether the headaches are related to the Veteran's active duty service, to include exposure to environmental conditions during service in the Persian Gulf.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note that the Veteran was treated during service in August 1994 for tension headaches.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide diagnoses with respect to the claimed headaches.  For each diagnosed disorder, the examiner should also provide opinions as to the following medical questions:

	(a) is it at least as likely as not (i.e., at least a 50 	percent probability) that the diagnosed disorder was 	incurred during the Veteran's active duty service?

	(b) is it at least as likely as not that the diagnosed 	disorder resulted from an injury or illness that 	occurred during the Veteran's active duty service?

	(c) is it at least as likely as not that the diagnosed 	disorder resulted from exposure to environmental 	conditions during service in the Persian Gulf?

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

7.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.
 
8.  After completion of the above development, the issues of the Veteran's entitlement to service connection for left shoulder tendonitis; right shoulder degenerative joint disease; and, headaches, to include as an undiagnosed illness due to service in the Persian Gulf and/or as secondary to residuals of left tympanometry, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


